Opinion by
Winkler, J.
§ 135. Parol evidence; not admissible to contradict, etc., written. instrument. The general rule is elementary, that parol contemporaneous evidence is inadmissible to contradict or vary the terms of a valid written instrument. [2 Phil. Ev. 350; 2 Stark. Ev. 514; 1 Greenl. Ev. § 275; Whart. Ev. § 1014.] Where a written document is resorted to by the parties for the expression of their conclusions, after a series of conferences, such document will be regarded as expressing their final views, and as absorbing all other parol understandings, prior or contemporaneous. Thus, in this case, the note sued upon was not due at the time of the institution of the suit, as clearly appeared upon its face. In the court below the plaintiff was permitted to prove by parol that it was the understanding of the parties, at the time of the execution of the note, that, upon the happening of a certain event, the note wTas to become due, and that said event had transpired before the institution of the suit. It was held error to admit this evidence.
Reversed and remanded.